PER CURIAM.
Appellant seeks review of a “Final Judgment of Injunction for Protection Against Domestic Violence (After Notice).” We agree that appellant is entitled to reversal of that order because it is inconsistent with the trial judge’s statement during the hearing that he intended merely to extend the temporary injunction for 90 days; and because appellant was denied any opportunity to present evidence in opposition to the entry of an injunction.
REVERSED.
WEBSTER, DAVIS and VAN NORTWICK, JJ., CONCUR.